 



Exhibit 10.4
Commercial Paper Dealer Agreement
4(2) PROGRAM; GUARANTEED
among
Weatherford International Ltd., as Issuer
Weatherford International, Inc., as Guarantor
and
Merrill Lynch Money Markets Inc.,
as Dealer for Notes with maturities up to 270 days;
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Dealer for Notes with maturities over 270 days up to 397 days
Concerning Notes to be issued pursuant to an Issuing
and Paying Agency Agreement dated as of October 25, 2005
between the Issuer, the Guarantor and
JPMorgan Chase Bank, N.A.
Dated as of
October 25, 2005

 



--------------------------------------------------------------------------------



 



Commercial Paper Dealer Agreement
4(2) Program; Guaranteed
This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantor and the Dealer, each named on the cover page hereof, in connection
with the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.
The Guarantor has agreed unconditionally and irrevocably to guarantee payment in
full of the principal of and interest (if any) on all such Notes of the Issuer,
pursuant to a guarantee, dated the date hereof, in the form of Exhibit D hereto
(the “Guarantee”).
Certain terms used in this Agreement are defined in Section 6 hereof.
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

1.   Offers, Sales and Resales of Notes.

  1.1   While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantor contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.     1.2   So long as this
Agreement shall remain in effect, and in addition to the limitations contained
in Section 1.7 hereof, neither the Issuer nor the Guarantor shall, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer and the Guarantor one or more agreements which contain
provisions substantially identical to those contained in Section 1 of this
Agreement, of which the Issuer and the Guarantor hereby undertakes to provide
the Dealer prompt notice or (b) in transactions with the other dealers listed on
the Addendum hereto, which are executing agreements with the Issuer and the
Guarantor which contain provisions substantially identical to Section 1 of this
Agreement contemporaneously herewith. In no event shall the Issuer or the
Guarantor offer, solicit or accept offers to purchase, or sell, any Notes
directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.     1.3   The
Notes shall be in a minimum denomination of $250,000 or integral multiples of
$1,000 in excess thereof, will bear such interest rates, if interest bearing, or
will be sold at such discount from their face amounts, as shall be agreed upon
by the Dealer and the Issuer, shall have a maturity not exceeding 397 days from
the date of issuance and may have such terms as are specified in Exhibit C
hereto or

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 2

 



--------------------------------------------------------------------------------



 



      the Private Placement Memorandum. The Notes shall not contain any
provision for extension, renewal or automatic “rollover.”     1.4   The
authentication and issuance of, and payment for, the Notes shall be effected in
accordance with the Issuing and Paying Agency Agreement, and the Notes shall be
either individual physical certificates or book-entry notes evidenced by one or
more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
the Issuing and Paying Agency Agreement.     1.5   If the Issuer and the Dealer
shall agree on the terms of the purchase of any Note by the Dealer or the sale
of any Note arranged by the Dealer (including, but not limited to, agreement
with respect to the date of issue, purchase price, principal amount, maturity
and interest rate or interest rate index and margin (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer (i) against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note, and (ii) upon the Dealer’s request to return such funds. If such failure
occurred for any reason other than default by the Dealer, the Issuer and the
Guarantor agree, jointly and severally, to reimburse the Dealer on a reasonable
basis for the Dealer’s loss of the use of such funds for the period such funds
were credited to the Issuer’s account.     1.6   The Dealer, the Issuer and the
Guarantor hereby establish and agree to observe the following procedures in
connection with offers, sales and subsequent resales or other transfers of the
Notes:

  (a)   Offers and sales of the Notes by or through the Dealer shall be made
only to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers, Institutional Accredited Investors or Sophisticated
Individual Accredited Investors and (ii) non-bank fiduciaries or agents that
will be purchasing Notes for one or more accounts, each of which is reasonably
believed by the Dealer to be an Institutional Accredited Investor or
Sophisticated Individual Accredited Investor.     (b)   Resales and other
transfers of the Notes by the holders thereof shall be made only in accordance
with the restrictions in the legend described in clause (e) below.     (c)   No
general solicitation or general advertising shall be used in connection with the
offering of the Notes. Without limiting the generality of the foregoing, without
the prior written approval of the Dealer (which will

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 3

 



--------------------------------------------------------------------------------



 



      not be unreasonably withheld, delayed or conditioned), neither the Issuer
nor the Guarantor shall issue any press release, unless required by law,
regulation or rule applicable to the Issuer or the Guarantor, or place or
publish any “tombstone” or other advertisement relating to the Notes.     (d)  
No sale of Notes to any one purchaser shall be for less than $250,000 principal
or face amount, and no Note shall be issued in a smaller principal or face
amount. If the purchaser is a non-bank fiduciary acting on behalf of others,
each person for whom such purchaser is acting must purchase at least $250,000
principal or face amount of Notes.     (e)   Offers and sales of the Notes by
the Issuer through the Dealer acting as agent for the Issuer shall be made in
accordance with Rule 506 under the Securities Act, and shall be subject to the
restrictions described in the legend appearing on Exhibit A hereto. A legend
substantially to the effect of such Exhibit A shall appear as part of the
Private Placement Memorandum used in connection with offers and sales of Notes
hereunder, as well as on each individual certificate representing a Note and
each Master Note representing book-entry Notes offered and sold pursuant to this
Agreement.     (f)   The Dealer shall furnish or shall have furnished to each
purchaser of Notes for which it has acted as the dealer a copy of the
then-current Private Placement Memorandum unless such purchaser has previously
received a copy of the Private Placement Memorandum as then in effect. The
Private Placement Memorandum shall expressly state that any person to whom Notes
are offered shall have an opportunity to ask questions of, and receive
information from the Issuer, the Guarantor and the Dealer and shall provide the
names, addresses and telephone numbers of the persons from whom information
regarding the Issuer and the Guarantor may be obtained.     (g)   The Issuer and
the Guarantor, jointly and severally, agree for the benefit of the Dealer and
each of the holders and prospective purchasers from time to time of the Notes
that, if at any time the Issuer and the Guarantor shall not be subject to
Section 13 or 15(d) of the Exchange Act, the Issuer and the Guarantor will
furnish, upon request and at their expense, to the Dealer and to holders and
prospective purchasers of Notes information required by Rule 144A(d)(4)(i) in
compliance with Rule 144A(d).     (h)   In the event that any Note offered or to
be offered by the Dealer would be ineligible for resale under Rule 144A, the
Issuer shall immediately notify the Dealer (by telephone, confirmed in writing)
of such fact and shall promptly prepare and deliver to the Dealer an amendment
or supplement to the Private Placement Memorandum describing the Notes that are
ineligible, the reason for such ineligibility and any other relevant information
relating thereto.     (i)   The Issuer and the Guarantor represent that neither
the Issuer nor the Guarantor is currently issuing commercial paper in the United
States

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 4

 



--------------------------------------------------------------------------------



 



      market in reliance upon the exemption provided by Section 3(a)(3) of the
Securities Act. The Issuer and the Guarantor agree that, if the Issuer or the
Guarantor shall issue commercial paper after the date hereof in reliance upon
such exemption (a) the proceeds from the sale of the Notes will be segregated
from the proceeds of the sale of any such commercial paper by being placed in a
separate account; (b) the Issuer and the Guarantor will institute appropriate
corporate procedures to ensure that the offers and sales of notes issued by the
Issuer or the Guarantor, as the case may be, pursuant to the Section 3(a)(3)
exemption are not integrated with offerings and sales of Notes hereunder; and
(c) the Issuer and the Guarantor will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.

  1.7   Each of the Issuer and the Guarantor hereby represents and warrants to
the Dealer, in connection with offers, sales and resales of Notes, as follows:

  (a)   The Issuer and the Guarantor hereby confirm to the Dealer that (except
as permitted by Section 1.6(i)) within the preceding six months neither the
Issuer nor the Guarantor nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof acting on behalf of the Issuer or the
Guarantor has offered or sold any Notes, or any substantially similar security
of the Issuer or the Guarantor (including, without limitation, medium-term notes
issued by the Issuer or the Guarantor), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer and the Guarantor also agree that (except as
permitted by Section 1.6(i)), as long as the Notes are being offered for sale by
the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor the Guarantor nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(2) of the Securities Act and Rule 506
thereunder and shall survive any termination of this Agreement. Each of the
Issuer and the Guarantor hereby represents and warrants that it has not taken or
omitted to take, and will not take or omit to take, any action that would cause
the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or the
Guarantor.     (b)   The Issuer represents and agrees that the proceeds of the
sale of the Notes are not currently contemplated to be used for the purpose of
buying, carrying or trading securities within the meaning of Regulation T and
the interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 5

 



--------------------------------------------------------------------------------



 



      such proceeds for the purpose of buying, carrying or trading securities,
whether in connection with an acquisition of another company or otherwise, the
Issuer shall give the Dealer at least five business days’ prior written notice
to that effect. The Issuer shall also give the Dealer prompt notice of the
actual date that it commences to purchase securities with the proceeds of the
Notes. Thereafter, in the event that the Dealer purchases Notes as principal and
does not resell such Notes on the day of such purchase, to the extent necessary
to comply with Regulation T and the interpretations thereunder, the Dealer will
sell such Notes either (i) only to offerees it reasonably believes to be
Qualified Institutional Buyers or to Qualified Institutional Buyers it
reasonably believes are acting for other Qualified Institutional Buyers, in each
case in accordance with Rule 144A or (ii) in a manner which would not cause a
violation of Regulation T and the interpretations thereunder.

2.   Representations and Warranties of the Issuer and the Guarantor.       Each
of the Issuer and the Guarantor represents and warrants as to itself that:

  2.1   The Issuer is an exempted company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all the requisite corporate power and authority to execute, deliver and perform
its obligations under the Notes, this Agreement and the Issuing and Paying
Agency Agreement.     2.2   The Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all the requisite corporate power and authority to
execute, deliver and perform its obligations under the Guarantee, this Agreement
and the Issuing and Paying Agency Agreement.     2.3   This Agreement and the
Issuing and Paying Agency Agreement have been duly authorized, executed and
delivered by the Issuer and the Guarantor and constitute legal, valid and
binding obligations of the Issuer and the Guarantor enforceable against the
Issuer and the Guarantor in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).     2.4  
The Notes have been duly authorized by the Issuer, and when issued and delivered
as provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and delivered by, and will constitute legal, valid and binding
obligations of, the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).     2.5   The Guarantee has been duly
authorized by the Guarantor, and when the Notes have been issued and delivered
as provided in the Issuing and Paying Agency Agreement, will be duly executed
and delivered by, and constitute the legal, valid and binding obligation of, the
Guarantor, enforceable against the Guarantor in

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 6

 



--------------------------------------------------------------------------------



 



      accordance with its terms subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).     2.6   The offer
and sale of the Notes and the Guarantee in the manner contemplated hereby do not
require registration of the Notes or the Guarantee under the Securities Act,
pursuant to the exemption from registration contained in Section 4(2) thereof,
and no indenture in respect of the Notes or the Guarantee is required to be
qualified under the Trust Indenture Act of 1939, as amended.     2.7   The Notes
and the Guarantee will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer and the Guarantor, respectively.    
2.8   Assuming the offer and sale of the Notes in the manner contemplated
hereby, no consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to be obtained or made by the Issuer or the Guarantor, as applicable,
under any statute or regulation applicable to either of them to authorize their
respective execution, delivery or performance of this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement except as may be required
by the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Notes.     2.9   Neither the execution and delivery of
this Agreement, the Guarantee and the Issuing and Paying Agency Agreement, nor
the issuance of the Notes in accordance with the Issuing and Paying Agency
Agreement, nor the fulfillment of or compliance with the terms and provisions
hereof or thereof by the Issuer or the Guarantor, will (i) result, pursuant to
the express provisions of any agreement to which it is a party, in the creation
or imposition of any consensual mortgage, lien or similar encumbrance upon any
of the properties or assets of the Issuer or the Guarantor, or (ii) violate or
result in a breach of or a default under, as the case may be, any of the terms
of the respective charter documents or by-laws or comparable governance
documents of the Issuer or the Guarantor, any contract or instrument to which
the Issuer or the Guarantor is a party or by which it or its property is bound,
or any statutory law or regulation, or any order, writ, injunction or decree of
any court or government instrumentality, to which the Issuer or the Guarantor is
subject or by which it or its property is bound, which violation, breach or
default would reasonably be expected to have a material adverse effect on the
financial condition or operations of the Issuer or the Guarantor and its
consolidated subsidiaries taken as a whole or the ability of the Issuer or the
Guarantor to perform its obligations under this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement, as the case may be.    
2.10   Except as disclosed in the Company Information or to the Dealer, there is
no litigation or governmental proceeding pending, or to the knowledge of the
Issuer or the Guarantor overtly threatened in writing, against or affecting the
Issuer or the Guarantor or any of its subsidiaries which would reasonably be
expected to result in a material adverse change in the financial condition or
operations of the

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 7

 



--------------------------------------------------------------------------------



 



      Issuer or the Guarantor and its consolidated subsidiaries taken as a whole
or the ability of the Issuer or the Guarantor to perform its obligations under
this Agreement, the Notes, the Guarantee or the Issuing and Paying Agency
Agreement, as the case may be.     2.11   Neither the Issuer nor the Guarantor
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.     2.12   Neither the Private Placement Memorandum nor the
Company Information contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading provided that neither the Issuer nor the Guarantor makes any
representation or warranty as to the Dealer Information.     2.13   Each
(a) issuance of Notes by the Issuer hereunder and (b) amendment or supplement of
the Private Placement Memorandum shall be deemed a representation and warranty
by each of the Issuer and the Guarantor to the Dealer, as of the date thereof,
that, both before and after giving effect to such issuance and after giving
effect to such amendment or supplement, (i) the representations and warranties
given by the Issuer and the Guarantor set forth in this Section 2 remain true
and correct on and as of such date as if made on and as of such date, (ii) in
the case of an issuance of Notes, the Notes being issued on such date have been
duly and validly issued and constitute legal, valid and binding obligations of
the Issuer, enforceable against the Issuer in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and are guaranteed pursuant to the Guarantee,
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
financial condition or operations of the Issuer or the Guarantor and its
consolidated subsidiaries taken as a whole which has not been disclosed in
Company Information and (iv) neither the Issuer nor the Guarantor is in default
of any of its obligations hereunder or under the Notes, the Guarantee or the
Issuing and Paying Agency Agreement.

3.   Covenants and Agreements of the Issuer and the Guarantor.       Each of the
Issuer and the Guarantor covenants and agrees as to itself that:

  3.1   The Issuer and the Guarantor will give the Dealer prompt notice (but in
any event prior to any subsequent issuance of Notes hereunder) of any amendment
to or other modification of, or waiver with respect to, the Notes, the Guarantee
or the Issuing and Paying Agency Agreement, including a complete copy of any
such amendment, modification or waiver.     3.2   The Issuer and the Guarantor
shall, whenever there shall occur any change in the financial condition or
operations of the Issuer or the Guarantor and its consolidated subsidiaries
taken as a whole or any development or occurrence involving the Issuer or the
Guarantor that would reasonably be expected to have a material adverse effect on
the Issuer or the Guarantor and its consolidated

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 8

 



--------------------------------------------------------------------------------



 



      subsidiaries taken as a whole (including any downgrading or receipt of any
written notice of intended or potential downgrading or any review for potential
downgrading in the rating accorded any of the securities of the Issuer or the
Guarantor by any nationally recognized statistical rating organization which has
published a rating of the Notes), promptly, and in any event prior to any
subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence.     3.3   The
Issuer and the Guarantor shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer or the Guarantor to any
national securities exchange or rating agency, regarding (i) the operations and
financial condition of the Issuer or the Guarantor, (ii) the due authorization
and execution of the Notes and the Guarantee, (iii) the Issuer’s ability to pay
the Notes as they mature and (iv) the Guarantor’s ability to fulfill its
obligations under the Guarantee.     3.4   The Issuer and the Guarantor will
take all such action as the Dealer may reasonably request to ensure that each
offer and each sale of the Notes will comply with any applicable state Blue Sky
laws; provided, however, that neither the Issuer nor the Guarantor shall be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.     3.5   Neither the Issuer nor the
Guarantor will be in default of any of its obligations hereunder or under the
Notes, the Guarantee or the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.     3.6   The Issuer shall not issue
Notes hereunder until the Dealer shall have received (a) opinions of counsel to
the Issuer and the Guarantor, addressed to the Dealer, in form and substance
reasonably satisfactory to the Dealer, (b) a copy of the executed Issuing and
Paying Agency Agreement as then in effect, (c) a copy of the executed Guarantee,
(d) a copy of the resolutions adopted by the Boards of Directors of the Issuer
and the Guarantor, in form and substance reasonably satisfactory to the Dealer
and certified by the Secretary or similar officer of the Issuer or the
Guarantor, as the case may be, authorizing execution and delivery by the Issuer
and the Guarantor of this Agreement, the Issuing and Paying Agency Agreement,
the Guarantee and the Notes, as the case may be, and consummation by the Issuer
and the Guarantor of the transactions contemplated hereby and thereby, (e) prior
to the issuance of any book-entry Notes represented by a Master Note registered
in the name of DTC or its nominee, a copy of the executed Letter of
Representations among the Issuer, the Guarantor, the Issuing and Paying Agent
and DTC and of the executed Master Note, (f) prior to the issuance of any Notes
in physical form, a copy of such form (unless attached to this Agreement or the
Issuing and Paying Agency Agreement) and (g) such other certificates, opinions,
letters and documents as the Dealer shall have reasonably requested.     3.7  
The Issuer and the Guarantor, jointly and severally, shall reimburse the Dealer
for all of the Dealer’s reasonable out-of-pocket expenses related to this

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 9

 



--------------------------------------------------------------------------------



 



      Agreement, including expenses incurred in connection with its preparation
and negotiation, and the transactions contemplated hereby (including, but not
limited to, the printing and distribution of the Private Placement Memorandum),
and, if applicable, for the reasonable fees and out-of-pocket expenses of the
Dealer’s counsel.

The performance or compliance by the Issuer of any several obligation of the
Guarantor under this Section 3 or any other Section of this Agreement shall also
be deemed to constitute performance or compliance, as applicable, thereof by the
Guarantor, and the performance or compliance by the Guarantor of any several
obligation of the Issuer under this Section 3 or any other Section of this
Agreement shall also be deemed to constitute performance or compliance, as
applicable, thereof by the Issuer.

4.   Disclosure.

  4.1   The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantor.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantor concerning the offering of Notes and
to obtain relevant additional information which the Issuer possesses or can
acquire without unreasonable effort or expense.     4.2   Each of the Issuer and
the Guarantor agrees to promptly furnish the Dealer the Company Information as
it becomes available; provided, however, to the extent any Company Information
is included in materials otherwise filed by the Issuer or the Guarantor with the
SEC, such information shall be deemed to have been promptly furnished to the
Dealer on the date that such information is made available on “EDGAR” or on the
Issuer’s or the Guarantor’s, as applicable, homepage on the worldwide web
(located as listed in the notice provisions set forth in the Addendum);
provided, further, however, the Issuer or the Guarantor agrees to notify or to
caused to be notified the Dealer of each Form 8-K filed by any of them with
respect to any of them, which notification may be in any form of writing, by
phone or by electronic transmission to such email or similar address as shall be
from time to time provided, at the request of the Issuer or the Guarantor, by
the Dealer to the Issuer and the Guarantor for such purpose.     4.3   (a) Each
of the Issuer and the Guarantor further agrees to notify the Dealer promptly
upon the occurrence of any event relating to or affecting the Issuer or the
Guarantor that would cause the Company Information then in existence to include
an untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they are made, not misleading.

(b) In the event that the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and the Dealer notifies the Issuer that it then has
Notes it is holding in inventory, the Issuer and the Guarantor agree promptly to
supplement or amend the Private Placement Memorandum so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 10

 



--------------------------------------------------------------------------------



 



under which they were made, not misleading, and the Issuer and the Guarantor
shall make such supplement or amendment available to the Dealer.
(c) In the event that (i) the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer or the
Guarantor that it is then holding Notes in inventory and (iii) the Issuer or the
Guarantor chooses not to promptly amend or supplement the Private Placement
Memorandum in the manner described in clause (b) above, then all solicitations
and sales of Notes shall be suspended until such time as the Issuer and the
Guarantor have so amended or supplemented the Private Placement Memorandum, and
made such amendment or supplement available to the Dealer.
(d) Without limiting the generality of Section 4.3(a), the Issuer and the
Guarantor shall review, amend and supplement the Private Placement Memorandum on
a periodic basis, but no less than at least once annually, to incorporate
current financial information of the Issuer and the Guarantor to the extent
(i) such information is not otherwise set forth or incorporated by reference
therein and (ii) necessary to ensure that the information provided in the
Private Placement Memorandum does not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

5.   Indemnification and Contribution.

  5.1   The Issuer and the Guarantor, jointly and severally, will indemnify and
hold harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel) or judgments
of whatever kind or nature (each a “Claim”), imposed upon, incurred by or
asserted against the Indemnitees arising out of or based upon (i) any allegation
that the Private Placement Memorandum, the Company Information or, when taken
together with all other information provided by the Issuer or the Guarantor, as
applicable, any information provided by the Issuer or the Guarantor to the
Dealer included (as of any relevant time) or includes an untrue statement of a
material fact or omitted (as of any relevant time) or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) arising out of
or based upon the breach by the Issuer or the Guarantor of any agreement,
covenant or representation made in or pursuant to this Agreement. This
indemnification shall not apply to the extent that the Claim arises out of or is
based upon Dealer Information.     5.2   Provisions relating to claims made for
indemnification under this Section 5 are set forth in Exhibit B to this
Agreement.     5.3   In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 11

 



--------------------------------------------------------------------------------



 



insufficient to hold harmless the Indemnitees, although applicable in accordance
with the terms of this Section 5, the Issuer and the Guarantor, jointly and
severally, shall contribute to the aggregate costs incurred by the Dealer in
connection with any Claim in the proportion of the respective economic interests
of the Issuer, the Guarantor and the Dealer; provided, however, that such
contribution by the Issuer and the Guarantor shall be in an amount such that the
aggregate costs incurred by the Dealer do not exceed the aggregate of the
commissions and fees earned by the Dealer hereunder with respect to the issue or
issues of Notes to which such Claim relates. The respective economic interests
shall be calculated by reference to the aggregate proceeds to the Issuer of the
Notes issued hereunder and the aggregate commissions and fees earned by the
Dealer hereunder.

6.   Definitions.

  6.1   “Claim” shall have the meaning set forth in Section 5.1.     6.2  
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s and the
Guarantor’s most recent report on Form 10-K filed with the SEC and each report
on Form 10-Q or 8-K filed by the Issuer or the Guarantor with the SEC since the
most recent Form 10-K,1 (ii) the Issuer’s and the Guarantor’s most recent annual
audited financial statements and each interim financial statement or report
prepared subsequent thereto, if not included in item (i) above, (iii) the
Issuer’s and the Guarantor’s and their affiliates’ other publicly available
recent reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer or the Guarantor for dissemination to
investors or potential investors in the Notes.     6.3   “Dealer Information”
shall mean material concerning the Dealer provided by the Dealer in writing
expressly for inclusion in the Private Placement Memorandum.     6.4   “Exchange
Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.     6.5  
“Indemnitee” shall have the meaning set forth in Section 5.1.     6.6  
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in
Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

1   In the case of a publicly reporting Issuer or Guarantor that is a foreign
entity, Section 6.2(i) should refer to Form 20-F. Depending on the
circumstances, Section 6.2(ii) may refer to the Issuer, the Guarantor or both.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 12

 



--------------------------------------------------------------------------------



 



  6.7   “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.     6.8   “Issuing
and Paying Agent” shall mean the party designated as such on the cover page of
this Agreement, as issuing and paying agent under the Issuing and Paying Agency
Agreement, or any successor thereto in accordance with the Issuing and Paying
Agency Agreement.     6.9   “Non-bank fiduciary or agent” shall mean a fiduciary
or agent other than (a) a bank, as defined in Section 3(a)(2) of the Securities
Act, or (b) a savings and loan association, as defined in Section 3(a)(5)(A) of
the Securities Act.     6.10   “Private Placement Memorandum” shall mean written
offering materials prepared in accordance with Section 4 (including materials
referred to therein or incorporated by reference therein, if any) provided to
purchasers and prospective purchasers of the Notes, and shall include amendments
and supplements thereto which may be prepared from time to time in accordance
with this Agreement (other than any amendment or supplement that has been
completely superseded by a later amendment or supplement).     6.11   “Qualified
Institutional Buyer” shall have the meaning assigned to that term in Rule 144A
under the Securities Act.     6.12   “Rule 144A” shall mean Rule 144A under the
Securities Act. 6.13 “SEC” shall mean the U.S. Securities and Exchange
Commission. 6.14 “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.     6.15   “Sophisticated Individual Accredited Investor” shall mean an
individual who (a) is an accredited investor within the meaning of Regulation D
under the Securities Act and (b) based on his or her pre-existing relationship
with the Dealer, is reasonably believed by the Dealer to be a sophisticated
investor (i) possessing such knowledge and experience (or represented by a
fiduciary or agent possessing such knowledge and experience) in financial and
business matters that he or she is capable of evaluating and bearing the
economic risk of an investment in the Notes and (ii) having not less than
$5 million in investments (as defined, for purposes of this section, in
Rule 2a51-1 under the Investment Company Act of 1940, as amended).

7.   General

  7.1   Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.     7.2   This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws provisions.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 13

 



--------------------------------------------------------------------------------



 



  7.3   Each of the Issuer and the Guarantor agrees that any suit, action or
proceeding brought by the Issuer or the Guarantor against the Dealer in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes may be brought in the United States federal courts located in
the Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND THE GUARANTOR WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.     7.4   This Agreement
may be terminated, at any time, by the Issuer, upon one business day’s prior
notice to such effect to the Dealer, or by the Dealer upon one business day’s
prior notice to such effect to the Issuer. Any such termination, however, shall
not affect the obligations of the Issuer and the Guarantor under Sections 3.7, 5
and 7.3 hereof or the respective representations, warranties, agreements,
covenants, rights or responsibilities of the parties made or arising prior to
the termination of this Agreement.     7.5   This Agreement is not assignable by
any party hereto without the written consent of the other parties; provided,
however, to the extent deemed necessary by the Dealer to effectuate a
transaction hereunder in accordance with the terms hereof, the Dealer may assign
its rights and obligations under this Agreement to any affiliate of the Dealer
which is reasonably selected by the Dealer and determined by the Dealer as
capable of performing and complying with all obligations of the Dealer
hereunder, and which assignee, contemporaneous with such assignment, agrees to
comply with all obligations and related provisions of this Agreement.     7.6  
This Agreement may be signed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original and all of which taken together shall constitute
one and the same agreement, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart
hereof (or signature page thereto) by facsimile, telecopy or electronic mail
shall be effective as delivery of an original, manually executed counterpart of
this Agreement.     7.7   This Agreement is for the exclusive benefit of the
parties hereto, and their respective successors and permitted assigns hereunder,
and shall not be deemed to give any legal or equitable right, remedy or claim to
any other person whatsoever.

[Remainder of Page Intentionally Left Blank]

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 14

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

              Weatherford International Ltd.,
as Issuer
 
       
 
  By:   /s/ Burt M. Martin
 
       
 
  Name:
Title:   Burt M. Martin
Senior Vice President, General Counsel and Secretary
 
            Weatherford International, Inc.,     as Guarantor
 
       
 
  By:   /s/ Burt M. Martin
 
       
 
  Name:   Burt M. Martin
 
  Title:   Senior Vice President, General Counsel
 
      and Secretary
 
            Merrill Lynch Money Markets Inc.,     as Dealer for Notes with
maturities up to 270 days
 
       
 
  By:   /s/ Robert J. Little
 
       
 
  Name:   Robert J. Little
 
  Title:   Managing Director
 
            Merrill Lynch, Pierce, Fenner & Smith Incorporated,     as Dealer
for Notes with maturities over 270 days up     to 397 days
 
       
 
  By:   /s/ Robert J. Little
 
       
 
  Name:   Robert J. Little
 
  Title:   Vice President

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 15

 



--------------------------------------------------------------------------------



 



Addendum
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.
1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are as follows: (i) Goldman Sachs & Co; and (ii) J.P. Morgan Securities Inc.
2. The following Sections 2.14 through 2.18 are hereby added to the Agreement:2

  2.14   Under the laws of Bermuda, neither the Issuer nor any of its revenues,
assets or properties has any right of immunity from service of process or from
the jurisdiction of competent courts of Bermuda or the United States or the
State of New York in connection with any suit, action or proceeding, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment or from any other legal process with respect to its obligations under
this Agreement, the Issuing and Paying Agency Agreement or the Notes.     2.15  
The Issuer is permitted to make all payments under this Agreement, the Issuing
and Paying Agency Agreement and the Notes to holders of the Notes that are
non-residents of Bermuda, free and clear of and without deduction or withholding
for or on account of any taxes or other governmental charges imposed by Bermuda.
There is no stamp or documentary tax or other charge imposed by any governmental
agency having jurisdiction over the Issuer in connection with the execution,
delivery, issuance, payment, performance, enforcement or introduction into
evidence in a court of Bermuda of this Agreement, the Issuing and Paying Agency
Agreement or any Note.     2.16   The choice of New York law to govern this
Agreement, the Issuing and Paying Agency Agreement and the Notes is, under the
laws of Bermuda, a valid, effective and irrevocable choice of law, and the
submission by the Issuer in Section 7.3(b) of the Agreement to the jurisdiction
of the courts of the United States District Court and the State of New York
located in the Borough of Manhattan is valid and binding upon the Guarantor
under the laws of Bermuda.     2.17   Any final judgment rendered by any court
referred to in Section 2.16 in an action to enforce the obligations of the
Issuer under the Notes, this Agreement or the Issuing and Paying Agency
Agreement is capable of being enforced in the courts of Bermuda.     2.18   As a
condition to the admissibility in evidence of this Agreement, the Issuing and
Paying Agency Agreement or the Notes in the courts of Bermuda, it is not
necessary that this Agreement, the Issuing and Paying Agency Agreement or the
Notes be filed or recorded with any court or other authority. [All documentary
evidence to be submitted to a court in [foreign jurisdiction] must be in, or
translated into, the [foreign jurisdiction] language and certified by a duly
qualified official translator in [foreign jurisdiction]].

 

2   For use where the Issuer or the Guarantor is a foreign entity.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 16

 



--------------------------------------------------------------------------------



 



3. The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

          For the Issuer:    
 
       
 
  Address:   c/o Weatherford International, Inc.
 
      515 Post Oak Blvd.
 
      Houston, Texas 77027
 
      Attention: General Counsel
 
       
 
  Telephone number:   713-693-4000
 
       
 
  Fax number:   713-693-4484
 
       
 
  Homepage:   www.weatherford.com
 
        For the Guarantor:    
 
       
 
  Address:   515 Post Oak Blvd.
 
      Houston, Texas 77027
 
      Attention: General Counsel
 
       
 
  Telephone number:   713-693-4000
 
       
 
  Fax number:   713-693-4484
 
       
 
  Homepage:   www.weatherford.com
 
        For the Dealer:    
 
       
 
  Address:   World Financial Center - North Tower
 
       
 
      250 Vesey Street - 11th Floor
 
       
 
      New York, New York 10080
 
       
 
      Attention: Product Management - CP
 
       
 
  Telephone number:   (212) 449-7476
 
       
 
  Fax number:   (212) 449-2234

4. The following Section 6.16 is hereby added to the Agreement:

  6.16   "Board of Directors” means (i) with respect to a company or
corporation, the board of directors or a duly authorized committee of the board
of directors of the company or corporation, (ii) with respect to a partnership,
the board of directors or a duly authorized committee of the board of directors
of the general partner of the partnership, and (3) with respect to any other
person, the board or committee of such person serving a similar function.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 17



 



--------------------------------------------------------------------------------



 



5. The text appearing in the Agreement as Section 7.3 is hereby redesignated as
Section 7.3(a), and the following Sections 7.3(b), (c) and (d) are hereby added
to the Agreement:

  (b)   Any legal action or proceeding with respect to this Agreement, the
Notes, the Guarantee and the other related documents may be brought in the
Supreme Court of the State of New York sitting in New York County or the United
States District Court for the Southern District of New York, and any appellate
court from either thereof, and, by execution and delivery of this Agreement,
each party hereto irrevocably accepts for itself and in respect of its property,
unconditionally, the non exclusive jurisdiction of the aforesaid courts with
respect to any such action or proceeding. Each of the Issuer and the Guarantor,
to the extent it is not qualified to do business in New York, hereby irrevocably
designates, appoints and empowers CT Corporation System, with offices on the
date hereof at 111 Eighth Avenue, New York, New York 10011, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents which may be served in any such action or proceeding. If
for any reason such designee, appointee and agent shall cease to be available to
act as such, each such obligor agrees to designate a new designee, appointee and
agent in New York on the terms and for the purposes of this provision
satisfactory to the Dealer. Each such obligor further irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address provided in Section 7.1 of the
Agreement, and at its registered office, if different. Such service to become
effective thirty days after such mailing. Nothing herein shall affect the right
of any party hereto to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any obligor in any other
jurisdiction.     (c)   Each of the Issuer and the Guarantor hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement brought in the courts referred to in clause (b) above and
hereby further irrevocably waives, to the maximum extent permitted by applicable
law, and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
    (d)   To the extent that the Issuer or any of its properties, assets or
revenues may have or may hereafter become entitled to, or have attributed to
them, any right of immunity, on the grounds of sovereignty or otherwise, from
any legal action, suit or proceeding in connection with or arising out of this
Agreement, the Guarantee or the Notes or the offer and sale of the Notes, from
the giving of any relief in any thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceeding may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, the Issuing and Paying Agency Agreement, the Guarantee or the
Notes, it hereby irrevocably and unconditionally waives, and agrees for the
benefit of the Dealer and any holder

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 18

 



--------------------------------------------------------------------------------



 



      from time to time of the Notes not to plead or claim, any such immunity,
and consents to such relief and enforcement.

6. The following language is hereby added to the end of Section 7.7 of the
Agreement:
; provided, however, that Sections 7.3(b), (c) and (d) and Section 7.8 are
hereby specifically and exclusively acknowledged to also be for the benefit of
the holders from time to time of the Notes, as third-party beneficiaries.
7. The following Section 7.8 is hereby added to the Agreement:

      7.8(a) Any payments to the Dealer hereunder or to any holder from time to
time of Notes shall be in United States dollars and shall be free of all
withholding and other taxes and of all other governmental charges of any nature
whatsoever imposed by the jurisdiction in which the Issuer is located. In the
event any withholding is required by law, the Issuer agrees to (i) pay the same
and (ii) pay such additional amounts to the Dealer or any such holder which,
after deduction of any such withholding, or other taxes or governmental charges
of any nature whatsoever imposed with respect to the payment of such additional
amount, shall equal the amount withheld pursuant to clause (i). The Issuer and
the Guarantor, jointly and severally, will promptly pay any stamp duty or other
taxes or governmental charges payable in connection with the execution,
delivery, payment or performance of this Agreement, the Issuing and Paying
Agency Agreement, the Guarantee or the Notes and shall indemnify and hold
harmless the Dealer and each holder of Notes from all liabilities arising from
any failure to pay, or delay in paying, such taxes or charges. Dealer agrees to
complete any form or document that may be reasonably requested by the Issuer or
the Guarantor or required in order to allow the Issuer or the Guarantor to make
a payment under this Agreement without any deduction or withholding for or on
account of any taxes or other governmental changes (or to avoid the imposition
of any stamp duty or other taxes or governmental changes), and neither the
Issuer nor the Guarantor shall be obligated to pay any additional amounts to
Dealer for any taxes or other governmental charges arising out of a failure by
Dealer to complete any such form or document.     (b)   The obligation of the
Issuer to make payments on any amount due hereunder or under the Notes, and the
obligation of the Guarantor to make payments due under the Guarantee, in each
case, in any currency (the “first currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency (the “second currency”) except to the extent
to which such tender or recovery shall result in the effective receipt by the
Dealer or holders of the Notes, as the case may be, of the full amount of the
first currency payable, and accordingly the primary obligation of the Issuer or
the Guarantor, as the case may be, shall be enforceable as an alternative or
additional cause of action for the purpose of recovery in the second currency of
the amount (if any) by which such effective receipt shall fall short of the full
amount of the full currency payable and shall not be affected by a judgment
being obtained for any other sum due hereunder.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 19



 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Legend for Private Placement Memorandum and Notes
THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTOR, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR OR SOPHISTICATED
INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL, (i) POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS
CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE
NOTES AND (ii) HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS
DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR
OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A
U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES FOR ONE OR MORE
ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR
OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE
144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 20

 



--------------------------------------------------------------------------------



 



Exhibit B
Further Provisions Relating to Indemnification

  (a)   The Issuer and the Guarantor, jointly and severally, agree to reimburse
each Indemnitee for all expenses (including reasonable fees and disbursements of
internal and external counsel) as they are incurred by it in connection with
investigating or defending any loss, claim, damage, liability or action in
respect of which indemnification may be sought under Section 5 of the Agreement
(whether or not it is a party to any such proceedings).     (b)   Promptly after
receipt by an Indemnitee of notice of the existence of a Claim, such Indemnitee
will, if a claim in respect thereof is to be made against the Issuer or the
Guarantor, notify the Issuer and the Guarantor in writing of the existence
thereof; provided that (i) the omission to so notify the Issuer or the Guarantor
will not relieve it from any liability which it may have hereunder unless and
except to the extent it did not otherwise learn of such Claim and such failure
results in the forfeiture by it of substantial rights and defenses, and (ii) the
omission to so notify the Issuer or the Guarantor will not relieve it from
liability which it may have to an Indemnitee otherwise than on account of this
indemnity agreement. In case any such Claim is made against any Indemnitee and
it notifies the Issuer or the Guarantor of the existence thereof, the Issuer and
the Guarantor will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and either the
Issuer or the Guarantor or both, and the Indemnitee shall have concluded that
there may be legal defenses available to it which are different from or
additional to those available to the Issuer or the Guarantor, the Issuer shall
not have the right to direct the defense of such Claim on behalf of such
Indemnitee, and the Indemnitee shall have the right to select separate counsel
to assert such legal defenses on behalf of such Indemnitee. Upon receipt of
notice from the Issuer to such Indemnitee of the election of the Issuer and the
Guarantor to assume the defense of such Claim and approval by the Indemnitee of
counsel, the Issuer and the Guarantor will not be liable to such Indemnitee for
expenses incurred thereafter by the Indemnitee in connection with the defense
thereof (other than reasonable costs of investigation) unless (i) the Indemnitee
shall have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that neither the Issuer nor the Guarantor shall be liable
for the expenses of more than one separate counsel (in addition to any local
counsel in the jurisdiction in which any Claim is brought), approved by the
Dealer, representing the Indemnitee who is party to such Claim), (ii) the Issuer
and the Guarantor shall not have employed counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee within a reasonable time after notice of
existence of the Claim or (iii) the Issuer or the Guarantor has authorized in
writing the employment of counsel for the Indemnitee. The indemnity,
reimbursement and contribution obligations of the Issuer and the Guarantor
hereunder shall be in addition to any other liability the Issuer or the
Guarantor may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer, the Guarantor and any

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 21



 



--------------------------------------------------------------------------------



 



    Indemnitee. Each of the Issuer and the Guarantor agrees that without the
Dealer’s prior written consent, it will not settle, compromise or consent to the
entry of any judgment in any Claim in respect of which indemnification may be
sought under the indemnification provision of the Agreement (whether or not the
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and
(ii) does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 22



 



--------------------------------------------------------------------------------



 



Exhibit C
Statement of Terms for Interest — Bearing Commercial Paper Notes of [Name of
Issuer]
THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.
1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.
(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).
(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.
(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.
If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 23

 



--------------------------------------------------------------------------------



 



will be payable on the next succeeding Business Day, and no additional interest
will accrue in respect of the payment made on that next succeeding Business Day.
(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.
The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.
If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 24

 



--------------------------------------------------------------------------------



 



Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.
The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.
The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.
The “Calculation Date”, where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.
All times referred to herein reflect New York City time, unless otherwise
specified.
The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.
All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 25

 



--------------------------------------------------------------------------------



 



percentage point rounded upwards. For example, 9.876545% (or .09876545) would be
rounded to 9.87655% (or .0987655). All dollar amounts used in or resulting from
any calculation on Floating Rate Notes will be rounded, in the case of U.S.
dollars, to the nearest cent or, in the case of a foreign currency, to the
nearest unit (with one-half cent or unit being rounded upwards).
CD Rate Notes
"CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.
If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers3 in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.
If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.
Commercial Paper Rate Notes
"Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.
If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar
 

    3Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 26

 



--------------------------------------------------------------------------------



 



commercial paper in New York City selected by the Calculation Agent for
commercial paper of the Index Maturity placed for an industrial issuer whose
bond rating is “AA,” or the equivalent, from a nationally recognized statistical
rating organization.
If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.
"Money Market Yield” will be a yield calculated in accordance with the following
formula:

             
 
  D x 360        
Money Market Yield =
                                                 x 100
 
  360 — (D x M)        

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.
Federal Funds Rate Notes
"Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Moneyline Telerate (or any successor service) on
page 120 (or any other page as may replace the specified page on that service)
(“Telerate Page 120”).
If the above rate does not appear on Telerate Page 120 or is not so published by
3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate on
such Interest Determination Date as published in H.15 Daily Update under the
heading “Federal Funds/(Effective)”.
If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.
If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.
LIBOR Notes
The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.
If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 27

 



--------------------------------------------------------------------------------



 



in principal amount equal to an amount that in the Calculation Agent’s judgment
is representative for a single transaction in U.S. dollars in such market at
such time (a “Representative Amount”). The Calculation Agent will request the
principal London office of each of such banks to provide a quotation of its
rate. If at least two such quotations are provided, LIBOR will be the arithmetic
mean of such quotations. If fewer than two quotations are provided, LIBOR for
such interest period will be the arithmetic mean of the rates quoted at
approximately 11:00 a.m., in New York City, on such Interest Determination Date
by three major banks in New York City, selected by the Calculation Agent, for
loans in U.S. dollars to leading European banks, for a term equal to the Index
Maturity and in a Representative Amount; provided, however, that if fewer than
three banks so selected by the Calculation Agent are providing such quotations,
the then existing LIBOR rate will remain in effect for such Interest Payment
Period.
"Designated LIBOR Page” means the display designated as page “3750” on Moneyline
Telerate (or such other page as may replace the 3750 page on that service or
such other service or services as may be nominated by the British Bankers’
Association for the purposes of displaying London interbank offered rates for
U.S. dollar deposits).
Prime Rate Notes
"Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.
If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.
If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.
If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.
If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.
"Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 28

 



--------------------------------------------------------------------------------



 



Treasury Rate Notes
"Treasury Rate” means:
(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVESTMENT
RATE” on the display on Moneyline Telerate (or any successor service) on page 56
(or any other page as may replace that page on that service) (“Telerate Page
56”) or page 57 (or any other page as may replace that page on that service)
(“Telerate Page 57”), or
(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or
(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or
(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or
(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or
(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or
(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.
"Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

         
 
            D x N    
Money Market Yield =
                                             x 100
 
       360 — (D x M)    

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 29

 



--------------------------------------------------------------------------------



 



3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.
4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer or the Guarantor makes any compromise arrangement with its
creditors generally including the entering into any form of moratorium with its
creditors generally; (iii) a court having jurisdiction shall enter a decree or
order for relief in respect of the Issuer or the Guarantor in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or there shall be appointed a receiver, administrator,
liquidator, custodian, trustee or sequestrator (or similar officer) with respect
to the whole or substantially the whole of the assets of the Issuer or the
Guarantor and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer or the Guarantor
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets of the Issuer or the
Guarantor or make any general assignment for the benefit of creditors. Upon the
occurrence of an Event of Default, the principal of each obligation evidenced by
such Note (together with interest accrued and unpaid thereon) shall become,
without any notice or demand, immediately due and payable.4
5. Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.
6. Supplement. Any term contained in the Supplement shall supercede any
conflicting term contained herein.
 

    4Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 30

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Guarantee
GUARANTEE
GUARANTEE, dated as of ___, ___, of ___, a corporation organized under the laws
of ___(the “Guarantor”).
The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the Notes hereinafter described:

  1.   The Guarantor irrevocably guarantees payment in full, as and when the
same becomes due and payable, of the principal of and interest, if any, on the
promissory notes (the “Notes”) issued by ___, a ___corporation and a
[wholly-owned] subsidiary of the Guarantor (the “Issuer”), from time to time
pursuant to the Issuing and Paying Agent Agreement, dated as of ___, ___, as the
same may be amended, supplemented or modified from time to time, between the
Issuer [, the Guarantor] and ___(the “Agreement”).     2.   The Guarantor’s
obligations under this Guarantee shall be unconditional, irrespective of the
validity or enforceability of any provision of the Agreement or the Notes.    
3.   This Guarantee is a guaranty of the due and punctual payment (and not
merely of collection) of the principal of and interest, if any, on the Notes by
the Issuer and shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement of the Notes or of any collateral
security therefore or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. The Guarantor waives
all requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.     4.   In the
event of a default in payment of principal of or interest on any Notes, the
holders of such Notes, may institute legal proceedings directly against the
Guarantor to enforce this Guarantee without first proceeding against the Issuer.
    5.   This Guarantee shall remain in full force and effect or shall be
reinstated (as the case may be) if at any time any payment by the Issuer of the
principal of or interest, if any, on the Notes, in whole or in part, is
rescinded or must otherwise be returned by the holder upon the insolvency,
bankruptcy or reorganization of the Issuer or otherwise, all as though such
payment had not been made.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 31

 



--------------------------------------------------------------------------------



 



  6.   This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York.     7.   (a) Any legal action or proceeding with
respect to this Guarantee may be brought in the Supreme Court of the State of
New York sitting in New York County or the United States District Court for the
Southern District of New York, and any appellate court from either thereof, and,
by execution and delivery of this Guarantee, the Guarantor irrevocably accepts
for itself and in respect of its property, unconditionally, the non exclusive
jurisdiction of the aforesaid courts with respect to any such action or
proceeding. The Guarantor, to the extent it is not qualified to do business in
New York, hereby irrevocably designates, appoints and empowers CT Corporation
System, with offices on the date hereof at 111 Eighth Avenue, New York, New York
10011, as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding. If for any reason such designee, appointee and agent shall
cease to be available to act as such, the Guarantor agrees to designate a new
designee, appointee and agent in New York on the terms and for the purposes of
this provision satisfactory to the Dealer (as such term is defined in the
Agreement, and as so defined is herein so used). The Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address provided in
Section 7.1 of the Agreement, and at its registered office, if different. Such
service to become effective thirty days after such mailing. Nothing herein shall
affect the right of any party to the Agreement or beneficiary of this Guarantee
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.     (b)   The Guarantor hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Guarantee brought in the courts referred to in clause (a) above and hereby
further irrevocably waives, to the maximum extent permitted by applicable law,
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
    8.   To the extent that the Guarantor or any of its properties, assets or
revenues may have or may hereafter become entitled to, or have attributed to
them, any right of immunity, on the grounds of sovereignty or otherwise, from
any legal action, suit or proceeding in connection with or arising out of this
Guarantee, the Agreement or the Notes or the offer and sale of the Notes, from
the giving of any relief in any thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceeding may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guarantee, the Issuing and Paying Agency Agreement (as such term is defined
in the Agreement, and as so defined

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 32

 



--------------------------------------------------------------------------------



 



is herein so used), the Agreement or the Notes, it hereby irrevocably and
unconditionally waives, and agrees for the benefit of the Dealer and any holder
from time to time of the Notes not to plead or claim, any such immunity, and
consents to such relief and enforcement.

  9.   Any payments hereunder shall be in United States dollars and shall be
free of all withholding and other taxes and of all other governmental charges of
any nature whatsoever imposed by the jurisdiction in which the Guarantor is
located. In the event any withholding is required by law, the Guarantor agrees
to (i) pay the same and (ii) pay such additional amounts which, after deduction
of any such withholding, or other taxes or governmental charges of any nature
whatsoever imposed with respect to the payment of such additional amount, shall
equal the amount withheld pursuant to clause (i). The Guarantor will promptly
pay any stamp duty or other taxes or governmental charges payable in connection
with the execution, delivery, payment or performance of this Guarantee and shall
indemnify and hold harmless the Dealer and each holder of Notes from all
liabilities arising from any failure to pay, or delay in paying, such taxes or
charges. Dealer agrees to complete any form or document that may be reasonably
requested by the Guarantor or required in order to allow the Guarantor to make a
payment under this Guarantee without any deduction or withholding for or on
account of any taxes or other governmental changes (or to avoid the imposition
of any stamp duty or other taxes or governmental changes), and the Guarantor
shall not be obligated to pay any additional amounts to Dealer for any taxes or
other governmental charges arising out of a failure by Dealer to complete any
such form or document.     10.   The obligation of the Guarantor to make
payments due under this Guarantee in any currency (the “first currency”) shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any other currency (the “second
currency”) except to the extent to which such tender or recovery shall result in
the effective receipt by the Dealer or holders of the Notes, as the case may be,
of the full amount of the first currency payable, and accordingly the primary
obligation of the Guarantor, as the case may be, shall be enforceable as an
alternative or additional cause of action for the purpose of recovery in the
second currency of the amount (if any) by which such effective receipt shall
fall short of the full amount of the full currency payable and shall not be
affected by a judgment being obtained for any other sum due hereunder.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.

            Name of Guarantor]
      By:   ________________________                      

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 33

 



--------------------------------------------------------------------------------



 



Model Opinion of Counsel to Issuer
[Date]
[Name and Address of Dealer]
Ladies and Gentlemen:
     We have acted as counsel to ___, a ___(the “Issuer”), in connection with
the proposed offering and sale by the Issuer in the United States of commercial
paper in the form of short-term promissory notes (the “Notes”).
     In our capacity as such counsel, we have examined a specimen form of Note,
an executed copy of the Commercial Paper Dealer Agreement dated ___, ___(the
“Agreement”) among the Issuer, ___(the “Guarantor”) and [Name of Dealer] (the
“Dealer”), the Guarantee dated ___, ___(the “Guarantee”) and the Issuing and
Paying Agency Agreement dated ___, ___(the “Issuing and Paying Agency
Agreement”) between the Issuer [, the Guarantor] and ___, as issuing and paying
agent (the “Issuing and Paying Agent”) as well as originals, or copies certified
or otherwise identified to our satisfaction, of such other records, certificates
and documents as we have deemed necessary as a basis for the opinions expressed
below. In such examination, we have assumed the genuineness and completeness of
all documents submitted to us as originals, the conformity to the originals of
all documents submitted to us as copies, the legal capacity of natural persons
and the genuineness of signatures. As to the questions of the facts material to
the opinions expressed herein, and as to factual matters arising in connection
with our examination of the aforesaid materials, we have relied, to the extent
we deemed appropriate, upon the factual representations and warranties contained
in the Agreement, the Issuing and Paying Agency Agreement and the related
documents and in such records, certificates and documents.
     Capitalized terms used herein without definition are used as defined in the
Agreement.
     Based upon the foregoing, and subject to and qualified by the assumptions,
qualifications, limitations, and exceptions set forth herein, and having due
regard for such legal considerations as we deem relevant, we are of the opinion
that:

  1.   The Issuer is a ___[duly formed/organized], validly existing and in good
standing under the laws of the ___of ___and has all the requisite ___power and
authority to execute, deliver and perform its obligations under the Notes, the
Agreement and the Issuing and Paying Agency Agreement.     2.   Each of the
Agreement and the Issuing and Paying Agency Agreement has been duly authorized,
executed and delivered by the Issuer and constitutes a legal, valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), and except as rights under each of the
Agreement and the Issuing and Paying Agency Agreement to indemnity and
contribution may be limited by federal or state laws.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 34

 



--------------------------------------------------------------------------------



 



  3.   The Notes have been duly authorized by the Issuer, and when issued and
delivered as provided in the Issuing and Paying Agency Agreement, will be duly
and validly issued and delivered by, and will constitute legal, valid and
binding obligations of, the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

  4.   The offer and sale of the Notes and the Guarantee in the manner
contemplated by the Agreement do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in
Section 4(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended.

  5.   Assuming the offer and sale of the Notes in the manner contemplated by
the Agreement, no consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to be obtained or made by the Issuer under any statute or regulation
applicable to it to authorize its execution, delivery or performance of, the
Agreement, the Notes or the Issuing and Paying Agency Agreement, except as may
be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.

  6.   Neither the execution and delivery of the Agreement, the Guarantee and
the Issuing and Paying Agency Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions of either thereof by the Issuer,
will (i) result, pursuant to the express provisions of any Material Agreement
(as herein defined), in the creation or imposition of any consensual mortgage,
lien or similar encumbrance upon any of the properties or assets of the Issuer,
or (ii) violate or result in an event of default under, as the case may be, any
of the terms of the Issuer’s [governance documents], any agreement or instrument
binding on the Issuer which is filed as an exhibit to the ___’s Annual Report on
Form 10-K for the year ended December 31, 2004 (the “Material Agreements”), or
any statutory law or regulation applicable to it, or any order, writ, injunction
or decree of any court or government instrumentality, which is known by us to be
expressly applicable to the Issuer.

  7.   The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

  8.   As a condition to the admissibility in evidence of the Agreement, the
Issuing and Paying Agency Agreement or the Notes in [foreign jurisdiction], it
is not necessary that the Agreement, the Issuing and Paying Agency Agreement or
the Notes be filed or recorded with any court or other authority. [All
documentary evidence in a foreign language to be submitted to a court in
[foreign jurisdiction] must be in, or translated into, the [foreign
jurisdiction] language and certified by a duly qualified official translator in
[foreign jurisdiction]].1 [NOTE: Subject

 

5   Paragraphs 9 through 14 will only be necessary where the Issuer is a foreign
entity.

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 35

 



--------------------------------------------------------------------------------



 



to applicability of the foregoing to the Issuer, and if so, to Foreign Counsel’s
review, comment and modification.]

  9.   Under the laws of [foreign jurisdiction], neither the Issuer nor any of
its revenues, assets or properties has any right of immunity from service of
process or from the jurisdiction of competent courts of [foreign jurisdiction]
or the United States or the State of New York in connection with any suit,
action or proceeding, attachment prior to judgment, attachment in aid of
execution of a judgment, or execution of a judgment or from any other legal
process with respect to its obligations under the Agreement, the Issuing and
Paying Agency Agreement or the Notes. [NOTE: Subject to applicability of the
foregoing to the Issuer, and if so, to Foreign Counsel’s review, comment and
modification.]

  10.   The Issuer is permitted to make all payments under the Agreement, the
Issuing and Paying Agency Agreement and the Notes (to holders of the Notes that
are non-residents of [foreign jurisdiction]), free and clear of and without
deduction or withholding for or on account of any taxes or other governmental
charges imposed by [foreign jurisdiction]. There is no stamp or documentary tax
or other charge imposed by any governmental agency having jurisdiction over the
Issuer in connection with the execution, delivery, issuance, payment,
performance, enforcement or introduction into evidence in a court of [foreign
jurisdiction] of the Agreement, the Issuing and Paying Agency Agreement or any
Note. [NOTE: Subject to applicability of the foregoing to the Issuer, and if so,
to Foreign Counsel’s review, comment and modification.]

  11.   The choice of New York law to govern the Agreement, the Issuing and
Paying Agency Agreement and the Notes is, under the laws of [foreign
jurisdiction], a valid, effective and irrevocable choice of law. [NOTE: Subject
to applicability of the foregoing to the Issuer, and if so, to Foreign Counsel’s
review, comment and modification.]

  12.   The submission by the Issuer, in the Agreement, to the jurisdiction of
the courts of the United States District Court and the State of New York located
in the Borough of Manhattan is valid and binding upon the Issuer under the laws
of [foreign jurisdiction]. [NOTE: Subject to applicability of the foregoing to
the Issuer, and if so, to Foreign Counsel’s review, comment and modification.]

  13.   Any final judgment rendered by any Federal or State court of competent
jurisdiction located in the State of New York in an action to enforce the
obligations of the Issuer under the Agreement, the Issuing and Paying Agency
Agreement or the Notes is capable of being enforced in the courts of [foreign
jurisdiction]. [NOTE: Subject to applicability of the foregoing to the Issuer,
and if so, to Foreign Counsel’s review, comment and modification.]

     This opinion letter may be delivered to, and is solely for the benefit of,
(i) the Issuing and Paying Agent and each holder from time to time of the Notes,
in connection with the transactions contemplated by the Agreement and the
Issuing and Paying Agency Agreement and (ii) any nationally recognized rating
agency, in connection with the rating of the Notes, each of which may, as of the
date of this opinion letter, rely on this opinion letter to the same extent as
if such opinion was addressed to it. Neither this opinion letter nor any excerpt
hereof (nor any

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 36

 



--------------------------------------------------------------------------------



 



reproduction of any of the foregoing) may be furnished to (except in connection
with a legal or arbitral proceeding or as may be required by law, and in any
such events, as shall be directed and required incident thereto pursuant to duly
issued subpoena, writ, order or other legal process), or relied upon by, any
other person or entity without the prior written consent of this Firm. The
opinions expressed herein are as of the date hereof (and not as of any other
date) or, to the extent a reference to a certificate or other document is made
herein, to such date, and we make no undertaking to amend or supplement such
opinions as facts and circumstances come to our attention or changes in the law
occur which could affect such opinions.
Very truly yours,

     
Merrill Lynch
  Guaranteed Commercial Paper Dealer Agreement 4(2) Program § 37

 



--------------------------------------------------------------------------------



 



Model Opinion of Counsel to Guarantor
[Date]
[Name and Address of Dealer]
Ladies and Gentlemen:
     We have acted as counsel to                                         , a
                                         corporation (the “Guarantor”), in
connection with the proposed offering and sale by                      (the
“Issuer”) in the United States of commercial paper in the form of short-term
promissory notes (the “Notes”).
     In our capacity as such counsel, we have examined a specimen form of Note,
an executed copy of the Commercial Paper Dealer Agreement dated
                                        ,                      (the “Agreement”)
among the Issuer, [Name of Dealer] (the “Dealer”) and the Guarantor, the
Guarantee dated                                         ,                     
(the “Guarantee”) and the Issuing and Paying Agency Agreement dated
                    ,                      (the “Issuing and Paying Agency
Agreement”) between the Issuer [, the Guarantor] and                     , as
issuing and paying agent (the “Issuing and Paying Agent”) as well as originals,
or copies certified or otherwise identified to our satisfaction, of such other
records, certificates and documents as we have deemed necessary as a basis for
the opinions expressed below. In such examination, we have assumed the
genuineness and completeness of all documents submitted to us as originals, the
conformity to the originals of all documents submitted to us as copies, the
legal capacity of natural persons and the genuineness of signatures. As to the
questions of the facts material to the opinions expressed herein, and as to
factual matters arising in connection with our examination of the aforesaid
materials, we have relied, to the extent we deemed appropriate, upon the factual
representations and warranties contained in the Agreement, the Issuing and
Paying Agency Agreement and the related documents and in such records,
certificates and documents.
     Capitalized terms used herein without definition are used as defined in the
Agreement.
     Based upon the foregoing, and subject to and qualified by the assumptions,
qualifications, limitations, and exceptions set forth herein, and having due
regard for such legal considerations as we deem relevant, we are of the opinion
that:

  1.   The Guarantor is a corporation [duly organized], validly existing and in
good standing under the laws of                      and has all the requisite
corporate power and authority to execute, deliver and perform its obligations
under the Agreement, the Guarantee and the Issuing and Paying Agency Agreement.
    2.   Each of the Agreement, the Guarantee and the Issuing and Paying Agency
Agreement has been duly authorized, executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor in accordance with its terms subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law), and
except as rights under each of the Agreement and the Issuing and Paying Agency
Agreement to indemnity and contribution may be limited by federal or state laws.

      Merrill Lynch   Guaranteed Commercial Paper Dealer Agreement 4(2) Program
§38

 



--------------------------------------------------------------------------------



 



  3.   The offer and sale of the Notes and the Guarantee in the manner
contemplated by the Agreement do not require registration of the Guarantee under
the Securities Act, pursuant to the exemption from registration contained in
Section 4(2) thereof, and no indenture in respect of the Guarantee is required
to be qualified under the Trust Indenture Act of 1939, as amended.     4.  
Assuming the offer and sale of the Notes in the manner contemplated by the
Agreement, no consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to be obtained or made by the Guarantor under any statute or regulation
applicable to it to authorize its execution, delivery or performance of, the
Agreement, the Guarantee or the Issuing and Paying Agency Agreement, except as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.     5.   Neither the execution
and delivery of the Agreement, the Guarantee and the Issuing and Paying Agency
Agreement, nor the issuance of the Notes in accordance with the Issuing and
Paying Agency Agreement, nor the fulfillment of or compliance with the terms and
provisions of either thereof by the Guarantor, will (i) result, pursuant to the
express provisions of any Material Agreement (as herein defined), in the
creation or imposition of any consensual mortgage, lien or similar encumbrance
upon any of the properties or assets of the Guarantor, or (ii) violate or result
in an event of default under, as the case may be, any of the terms of the
Guarantor’s [governance documents], any agreement or instrument binding on the
Guarantor which is filed as an exhibit to the
                                        ’s Annual Report on Form 10-K for the
year ended December 31, 2004 (the “Material Agreements”), or any statutory law
or regulation applicable to it, or any order, writ, injunction or decree of any
court or government instrumentality, which is known by us to be expressly
applicable to the Guarantor.     6.   The Guarantor is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.  
  7.   As a condition to the admissibility in evidence of the Agreement, the
Issuing and Paying Agency Agreement, the Notes or the Guarantee in [foreign
jurisdiction], it is not necessary that the Agreement, the Issuing and Paying
Agency Agreement, the Notes or the Guarantee be filed or recorded with any court
or other authority. [All documentary evidence in a foreign language to be
submitted to a court in [foreign jurisdiction] must be in, or translated into,
the [foreign jurisdiction] language and certified by a duly qualified official
translator in [foreign jurisdiction]].6 [NOTE: Subject to applicability of the
foregoing to the Guarantor, and if so, to Foreign Counsel’s review, comment and
modification.]     8.   Under the laws of [foreign jurisdiction], neither the
Guarantor nor any of its revenues, assets or properties has any right of
immunity from service of process or from the jurisdiction of competent courts of
[foreign jurisdiction] or the United

 

6   Paragraphs 8 through 13 will only be necessary where the Guarantor is a
foreign entity.

      Merrill Lynch   Guaranteed Commercial Paper Dealer Agreement 4(2) Program
§39

 



--------------------------------------------------------------------------------



 



      States or the State of New York in connection with any suit, action or
proceeding, attachment prior to judgment, attachment in aid of execution of a
judgment, or execution of a judgment or from any other legal process with
respect to its obligations under the Agreement, the Issuing and Paying Agency
Agreement or the Guarantee. [NOTE: Subject to applicability of the foregoing to
the Guarantor, and if so, to Foreign Counsel’s review, comment and
modification.]     9.   The Guarantor is permitted to make all payments under
the Agreement, the Issuing and Paying Agency Agreement and the Guarantee (to
holders of the Notes that are non-residents of [foreign jurisdiction]), free and
clear of and without deduction or withholding for or on account of any taxes or
other governmental charges imposed by [foreign jurisdiction]. There is no stamp
or documentary tax or other charge imposed by any governmental agency having
jurisdiction over the Guarantor in connection with the execution, delivery,
issuance, payment, performance, enforcement or introduction into evidence in a
court of [foreign jurisdiction] of the Agreement, the Issuing and Paying Agency
Agreement, the Notes or the Guarantee. [NOTE: Subject to applicability of the
foregoing to the Guarantor, and if so, to Foreign Counsel’s review, comment and
modification.]     10.   The choice of New York law to govern the Agreement, the
Issuing and Paying Agency Agreement, the Notes and the Guarantee is, under the
laws of [foreign jurisdiction], a valid, effective and irrevocable choice of
law. [NOTE: Subject to applicability of the foregoing to the Guarantor, and if
so, to Foreign Counsel’s review, comment and modification.]     11.   The
submission by the Guarantor, in the Agreement and the Guarantee, to the
jurisdiction of the courts of the United States District Court and the State of
New York located in the Borough of Manhattan is valid and binding upon the
Guarantor under the laws of [foreign jurisdiction]. [NOTE: Subject to
applicability of the foregoing to the Guarantor, and if so, to Foreign Counsel’s
review, comment and modification.]     12.   Any final judgment rendered by any
Federal or State court of competent jurisdiction located in the State of New
York in an action to enforce the obligations of the Guarantor under the
Agreement, the Issuing and Paying Agency Agreement, the Notes or the Guarantee
is capable of being enforced in the courts of [foreign jurisdiction]. [NOTE:
Subject to applicability of the foregoing to the Guarantor, and if so, to
Foreign Counsel’s review, comment and modification.]

     This opinion letter may be delivered to, and is solely for the benefit of,
(i) the Issuing and Paying Agent and each holder from time to time of the Notes,
in connection with the transactions contemplated by the Agreement and the
Issuing and Paying Agency Agreement and (ii) any nationally recognized rating
agency, in connection with the rating of the Notes, each of which may, as of the
date of this opinion letter, rely on this opinion letter to the same extent as
if such opinion was addressed to it. Neither this opinion letter nor any excerpt
hereof (nor any reproduction of any of the foregoing) may be furnished to
(except in connection with a legal or arbitral proceeding or as may be required
by law, and in any such events, as shall be directed and required incident
thereto pursuant to duly issued subpoena, writ, order or other legal process),
or

      Merrill Lynch   Guaranteed Commercial Paper Dealer Agreement 4(2) Program
§40

 



--------------------------------------------------------------------------------



 



relied upon by, any other person or entity without the prior written consent of
this Firm. The opinions expressed herein are as of the date hereof (and not as
of any other date) or, to the extent a reference to a certificate or other
document is made herein, to such date, and we make no undertaking to amend or
supplement such opinions as facts and circumstances come to our attention or
changes in the law occur which could affect such opinions.
Very truly yours,

      Merrill Lynch   Guaranteed Commercial Paper Dealer Agreement 4(2) Program
§41

 



--------------------------------------------------------------------------------



 



Model Certificate as to Resolutions
[Name of Issuer]
I,                                                             , the [Assistant]
Secretary of                                                             , a
                                         corporation (the “Issuer”), do hereby
certify, in connection with the issuance and sale of short-term promissory notes
under the Commercial Paper Dealer Agreement dated
                                        ,                      (the “Agreement”,
the terms defined therein being used herein as therein defined) between the
Issuer,                                          (the “Guarantor”) and
                                         (the “Dealer”), that:

  1.   The following resolution was duly adopted by the Board of Directors of
the Issuer [by unanimous written consent dated                     ,
                    ] [at a meeting thereof duly called and held on
                    ,                     , at which meeting a quorum was
present and acting throughout], and such resolution has not been amended,
modified or revoked and is in full force and effect on the date hereof:

[RESOLUTION TO COME FROM ISSUER]

  2.   Each of the Agreement and the Issuing and Paying Agency Agreement, as
executed and delivered by the Issuer, is substantially in the form thereof
approved by the Board of Directors and referred to in the resolution set forth
in paragraph 1 hereof.

IN WITNESS WHEREOF, I have signed this certificate the                      day
of                     ,                     .

         
 
  [Assistant] Secretary    

      Merrill Lynch   Guaranteed Commercial Paper Dealer Agreement 4(2) Program
§42

 



--------------------------------------------------------------------------------



 



Model Certificate as to Resolutions
[Name of Guarantor]
I,                                                             , the [Assistant]
Secretary of                                                             , a
                                                             corporation (the
“Guarantor”), do hereby certify, in connection with the issuance and sale of
short-term promissory notes under the Commercial Paper Dealer Agreement dated
                                        ,                      (the “Agreement”,
the terms defined therein being used herein as therein defined) between the
Issuer, the Guarantor and
                                                             (the “Dealer”),
that:

  1.   The following resolution was duly adopted by the Board of Directors of
the Guarantor [by unanimous written consent dated                     ,
                    ] [at a meeting thereof duly called and held on
                    ,                     , at which meeting a quorum was
present and acting throughout], and such resolution has not been amended,
modified or revoked and is in full force and effect on the date hereof:        
[RESOLUTION TO COME FROM GUARANTOR]     2.   Each of the Agreement, the
Guarantee and the Issuing and Paying Agency Agreement, as executed and delivered
by the Guarantor, is substantially in the form thereof approved by the Board of
Directors and referred to in the resolution set forth in paragraph 1 hereof.

IN WITNESS WHEREOF, I have signed this certificate the                      day
of                     ,                     .

         
 
  [Assistant] Secretary    

      Merrill Lynch   Guaranteed Commercial Paper Dealer Agreement 4(2) Program
§43

 